JOSEPHINE LINKER HART, Justice, dissenting. The majority reverses a ruling that the circuit court did not make and addresses issues not properly before this court. Rule 2(a)(10) of the Arkansas Rules of Appellate Procedure-Civil allows an interlocutory appeal from an “order denying ... summary judgment based on the defense of sovereign immunity.” Here, the circuit court denied the City of Malvern’s motion for summary judgment, finding that “the question of fact as to whether [Malvern] fulfilled its obligations under the terms and conditions of the written easement is a matter of contract, not of tort, and therefore not barred by the immunity statute.” It is evident that the court did not deny Malvern’s motion for summary judgment based on a defense of sovereign immunity to tort. Instead, the court ruled that there were questions of fact sounding in contract to be tried. Consequently, there was no ruling on tort immunity, and the appeal should be dismissed. Arkansas Lottery Comm’n v. Alpha Mktg., 2012 Ark. 23, at 5-6, 386 S.W.3d 400, 403-04. By addressing the issues raised by Malvern, the majority exceeds the bounds of Rule 2(a)(10) and renders an opinion that is advisory. BAKER, J., joins.